
	

114 S1933 IS: Electrify Africa Act of 2015
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1933
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Corker (for himself, Mr. Cardin, Mr. Graham, Mr. Durbin, Mr. Isakson, Mr. Markey, Ms. Collins, Mr. Menendez, Mr. Gardner, Mrs. Shaheen, Mr. Kirk, Mr. Coons, Mr. Alexander, Mr. Murphy, Mr. Boozman, Mrs. Murray, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To establish a comprehensive United States Government policy to encourage the efforts of countries
			 in sub-Saharan Africa to develop an appropriate mix of power solutions,
			 including renewable energy, for more broadly distributed electricity
			 access in order to support poverty reduction, promote development
			 outcomes, and drive economic growth, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Electrify Africa Act of 2015.
 2.PurposeThe purpose of this Act is to encourage the efforts of countries in sub-Saharan Africa to improve access to affordable and reliable electricity in Africa in order to unlock the potential for economic growth, job creation, food security, improved health, education, and environmental outcomes, and poverty reduction.
		IPolicies to improve access to power in sub-saharan africa
 101.Statement of policyIt is the policy of the United States to partner, consult, and coordinate with the governments of sub-Saharan African countries, international financial institutions, and African regional economic communities, cooperatives, and the private sector, in a concerted effort to—
 (1)promote first-time access to power and power services for at least 50,000,000 people in sub-Saharan Africa by 2020 in both urban and rural areas;
 (2)encourage the installation of at least 20,000 additional megawatts of electrical power in sub-Saharan Africa by 2020 using a broad mix of energy options to help reduce poverty, promote sustainable development, and drive economic growth;
 (3)promote reliable, affordable, and sustainable power in urban areas (including small urban areas) to promote economic growth and job creation;
 (4)promote policies to facilitate public-private partnerships to provide electrical service to rural and underserved populations;
 (5)encourage the necessary in-country reforms, including facilitating public-private partnerships specifically to support electricity access projects to make such expansion of power access possible;
 (6)promote reforms of power production, delivery, and pricing, as well as regulatory reforms and transparency, to support long-term, market-based power generation and distribution;
 (7)promote policies to displace kerosene lighting with other technologies; and (8)promote an all-of-the-above energy development strategy for sub-Saharan Africa that includes the use of oil, natural gas, coal, hydroelectric, wind, solar, and geothermal power, and other sources of energy.
				102.Development of comprehensive, multiyear strategy
				(a)Strategy required
 (1)In generalThe President shall establish a comprehensive, integrated, multiyear strategy to encourage the efforts of countries in sub-Saharan Africa to implement national power strategies and develop an appropriate mix of power solutions to provide access to sufficient reliable, affordable, and sustainable power in order to reduce poverty and drive economic growth and job creation consistent with the policy stated in section 101.
 (2)Flexibility and responsivenessThe President shall ensure that the strategy required under paragraph (1) maintains sufficient flexibility for and remains responsive to technological innovation in the power sector.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that contains the strategy required under subsection (a) and includes a discussion of the following elements:
 (1)The objectives of the strategy and the criteria for determining the success of the strategy. (2)A general description of efforts in sub-Saharan Africa to—
 (A)increase power production; (B)strengthen electrical transmission and distribution infrastructure;
 (C)provide for regulatory reform and transparent and accountable governance and oversight; (D)improve the reliability of power;
 (E)maintain the affordability of power; (F)maximize the financial sustainability of the power sector; and
 (G)improve access to power. (3)A description of plans to support efforts of countries in sub-Saharan Africa to increase access to power in urban and rural areas, including a description of plans designed to address commercial, industrial, and residential needs.
 (4)A description of plans to support efforts to reduce waste and corruption and improve existing power generation through the use of a broad power mix, including fossil fuel and renewable energy, distributed generation models, energy efficiency, and other technological innovations, as appropriate.
 (5)An analysis of existing mechanisms for ensuring, and recommendations to promote— (A)commercial cost recovery;
 (B)commercialization of electric service through distribution service providers, including cooperatives, to consumers;
 (C)improvements in revenue cycle management, power pricing, and fees assessed for service contracts and connections;
 (D)reductions in technical losses and commercial losses; and (E)access to power, including recommendations on the creation of new service provider models that mobilize community participation in the provision of power services.
 (6)A description of the reforms being undertaken or planned by countries in sub-Saharan Africa to ensure the long-term economic viability of power projects and to increase access to power, including—
 (A)reforms designed to allow third parties to connect power generation to the grid; (B)policies to ensure there is a viable and independent utility regulator;
 (C)strategies to ensure utilities become or remain creditworthy; (D)regulations that permit the participation of independent power producers and private-public partnerships;
 (E)policies that encourage private sector and cooperative investment in power generation; (F)policies that ensure compensation for power provided to the electrical grid by on-site producers;
 (G)policies to unbundle power services; (H)regulations to eliminate conflicts of interest in the utility sector;
 (I)efforts to develop standardized power purchase agreements and other contracts to streamline project development; and
 (J)efforts to negotiate and monitor compliance with power purchase agreements and other contracts entered into with the private sector.
 (7)A description of plans to ensure meaningful local consultation, as appropriate, in the planning, long-term maintenance, and management of investments designed to increase access to power in sub-Saharan Africa.
 (8)A description of the mechanisms to be established for— (A)selection of partner countries for focused engagement on the power sector;
 (B)monitoring and evaluating increased access to, and reliability and affordability of, power in sub-Saharan Africa;
 (C)maximizing the financial sustainability of power generation, transmission, and distribution in sub-Saharan Africa;
 (D)establishing metrics to demonstrate progress on meeting goals relating to access to power, power generation, and distribution in sub-Saharan Africa; and
 (E)terminating unsuccessful programs. (9)A description of how the President intends to promote trade in electrical equipment with countries in sub-Saharan Africa, including a description of how the government of each country receiving assistance pursuant to the strategy—
 (A)plans to lower or eliminate import tariffs or other taxes for energy and other power production and distribution technologies destined for sub-Saharan Africa, including equipment used to provide energy access, including solar lanterns, solar home systems, and micro and mini grids; and
 (B)plans to protect the intellectual property of companies designing and manufacturing products that can be used to provide energy access in sub-Saharan Africa.
 (10)A description of how the President intends to encourage the growth of distributed renewable energy markets in sub-Saharan Africa, including off-grid lighting and power, that includes—
 (A)an analysis of the state of distributed renewable energy in sub-Saharan Africa; (B)a description of market barriers to the deployment of distributed renewable energy technologies both on- and off-grid in sub-Saharan Africa;
 (C)an analysis of the efficacy of efforts by the Overseas Private Investment Corporation and the United States Agency for International Development to facilitate the financing of the importation, distribution, sale, leasing, or marketing of distributed renewable energy technologies; and
 (D)a description of how bolstering distributed renewable energy can enhance the overall effort to increase power access in sub-Saharan Africa.
 (11)A description of plans to ensure that small and medium enterprises based in sub-Saharan Africa can fairly compete for energy development and energy access opportunities associated with this Act.
					(c)Interagency working group
 (1)In generalThe President may, as appropriate, establish an Interagency Working Group to coordinate the activities of relevant United States Government departments and agencies involved in carrying out the strategy required under this section.
 (2)FunctionsThe Interagency Working Group may, among other things— (A)seek to coordinate the activities of the United States Government departments and agencies involved in implementing the strategy required under this section;
 (B)ensure efficient and effective coordination between participating departments and agencies; and
 (C)facilitate information sharing, and coordinate partnerships between the United States Government, the private sector, and other development partners to achieve the goals of the strategy.
						103.Prioritization of efforts and assistance for power projects in sub-Saharan Africa by key United
			 States institutions
 (a)In generalIn pursuing the policy goals described in section 101, the Administrator of the United States Agency for International Development, the Director of the Trade and Development Agency, the Overseas Private Investment Corporation, and the Chief Executive Officer and Board of Directors of the Millennium Challenge Corporation should, as appropriate, prioritize and expedite institutional efforts and assistance to facilitate the involvement of such institutions in power projects and markets, both on- and off-grid, in sub-Saharan Africa and partner with other investors and local institutions in sub-Saharan Africa, including private sector actors, to specifically increase access to reliable, affordable, and sustainable power in sub-Saharan Africa, including through—
 (1)maximizing the number of people with new access to power and power services; (2)improving and expanding the generation, transmission and distribution of power;
 (3)providing reliable power to people and businesses in urban and rural communities; (4)addressing the energy needs of people living in areas where there is little or no access to a power grid and developing plans to systematically increase coverage in rural areas;
 (5)reducing transmission and distribution losses and improving end-use efficiency and demand-side management;
 (6)reducing energy-related impediments to business productivity and investment; and (7)building the capacity of countries in sub-Saharan Africa to monitor and appropriately and transparently regulate the power sector and encourage private investment in power production and distribution.
 (b)Effectiveness measurementIn pri­or­i­tiz­ing and expediting institutional efforts and assistance pursuant to this section, as appropriate, such institutions shall use clear, accountable, and metric-based targets to measure the effectiveness of such guarantees and assistance in achieving the goals described in section 101.
 (c)Rule of constructionNothing in this section may be construed to authorize modifying or limiting the portfolio of the institutions covered by subsection (a) in other developing regions.
 104.Leveraging international supportIn implementing the strategy described in section 102, the President should direct the United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad development goals of the United States, to advocate that each such body—
 (1)commit to significantly increase efforts to promote investment in well-designed power sector and electrification projects in sub-Saharan Africa that increase energy access, in partnership with the private sector and consistent with the host countries’ absorptive capacity;
 (2)address energy needs of individuals and communities where access to an electricity grid is impractical or cost-prohibitive;
 (3)enhance coordination with the private sector in sub-Saharan Africa to increase access to electricity;
 (4)provide technical assistance to the regulatory authorities of sub-Saharan African governments to remove unnecessary barriers to investment in otherwise commercially viable projects; and
 (5)utilize clear, accountable, and metric-based targets to measure the effectiveness of such projects. 105.Progress report (a)In generalNot later than three years after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on progress made toward achieving the strategy described in section 102 that includes the following:
 (1)A report on United States programs supporting implementation of policy and legislative changes leading to increased power generation and access in sub-Saharan Africa, including a description of the number, type, and status of policy, regulatory, and legislative changes initiated or implemented as a result of programs funded or supported by the United States in countries in sub-Saharan Africa to support increased power generation and access after the date of the enactment of this Act.
 (2)A description of power projects receiving United States Government support and how such projects, including off-grid efforts, are intended to achieve the strategy described in section 102.
 (3)For each project described in paragraph (2)— (A)a description of how the project fits into, or encourages modifications of, the national energy plan of the country in which the project will be carried out, including encouraging regulatory reform in that country;
 (B)an estimate of the total cost of the project to the consumer, the country in which the project will be carried out, and other investors;
 (C)the amount of financing provided or guaranteed by the United States Government for the project; (D)an estimate of United States Government resources for the project, itemized by funding source, including from the Overseas Private Investment Corporation, the United States Agency for International Development, the Department of the Treasury, and other appropriate United States Government departments and agencies;
 (E)an estimate of the number of individuals, communities, businesses, schools, and health facilities that have gained power connections as a result of the project, with a description of how the reliability, affordability, and sustainability of power has been improved as of the date of the report;
 (F)an assessment of the increase in the number of people and businesses with access to power, and in the operating electrical power capacity in megawatts as a result of the project between the date of the enactment of this Act and the date of the report;
 (G)a description of efforts to gain meaningful local consultation for projects associated with this Act and any significant estimated noneconomic effects of the efforts carried out pursuant to this Act; and
 (H)a description of the participation by small and medium enterprises based in sub-Saharan Africa on projects associated with this Act.
						IIOverseas Private Investment Corporation
 201.Extension of issuing authoritySection 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by striking 2007 and inserting 2018.
 202.Expedited proceduresNot later than 180 days after the date of the enactment of this Act, the Overseas Private Investment Corporation should, as appropriate, simplify the application, approval, and post-approval processes for insurance, financing, investment, or reinsurance for power generation and distribution projects or subprojects in sub-Saharan Africa for which the total support of the Corporation is less than $20,000,000, with consideration of the best practices established by the International Finance Corporation of the World Bank Group.
 203.TransparencyThe Overseas Private Investment Corporation should— (1)publish in an accessible digital format measurable development effects of investments of the Corporation, including appropriate quantifiable metrics to measure energy access at the household, enterprise, and community levels; and
 (2)publish in an accessible digital format the amount, type, location, duration, and measurable results of all investments and financings of the Corporation, with links to relevant reports and displays on an interactive map, where appropriate.
				204.Board composition
 (a)In generalSection 233(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(b)) is amended by inserting after the sixth sentence the following new sentence: Of the eight such Directors, not more than five should be of the same political party..
 (b)Transition ruleIn the case of the first two individuals serving as Directors of the Overseas Private Investment Corporation whose terms expire after the date of the enactment of this Act, the President shall appoint as a replacement for each such individual an individual who is a member of a political party other than the political party of the individual whose term as a Director expired.
 205.Activities in sub-Saharan Africa; investment advisory councilSection 233(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(e)) is amended to read as follows:
				
					(e)Activities in sub-Saharan Africa; investment advisory council
 (1)In generalThe Board should take prompt measures to prioritize, as appropriate, the loan, guarantee, and insurance programs, and financial commitments, of the Corporation in the areas of power generation, distribution, and off-grid power and lighting in sub-Saharan Africa, including through the use of an investment advisory council to assist the Board in developing and implementing policies, programs, and financial instruments with respect to sub-Saharan Africa.
 (2)RecommendationsThe investment advisory council described in paragraph (1) should make recommendations to the Board on how the Corporation can facilitate greater support by the United States for private sector investment with and in the areas of power generation, distribution, and off-grid power and lighting in sub-Saharan Africa.
 (3)TerminationThe investment advisory council described in paragraph (1) shall terminate on September 30 of the third fiscal year that begins after the date of the enactment of the Electrify Africa Act of 2015..
			206.Temporary authority relating to eligible investors
 (a)In generalForeign corporations, partnerships, and other associations that are majority owned by one or more United States citizens or corporations, partnerships, or other associations described in paragraph (2) of section 238(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2198(c)) shall be considered eligible investors under such section 238(c), during the period beginning on the date of the enactment of this Act and ending on the date specified in subsection (c), for the sole purpose of receiving assistance from the Overseas Private Investment Corporation for power projects in sub-Saharan Africa.
 (b)Cap on assistanceAssistance provided by the Corporation for a power project in sub-Saharan Africa pursuant to subsection (a) to a foreign corporation, partnership, or other association described in that subsection shall not exceed the lesser of—
 (1)the share of ownership in the foreign corporation, partnership, or other association of United States citizens or corporations, partnerships, or other associations described in section 238(c)(2) of the Foreign Assistance Act of 1961; or
 (2)the percentage of the investment of the foreign corporation, partnership, or other association described in subsection (a) in the project.
 (c)Termination of temporary authorityThe authority under subsection (a) shall terminate on September 30 of the third fiscal year that begins after the date of the enactment of this Act.
 (d)Continued validity of existing supportAny assistance provided before the date specified in subsection (c) pursuant to subsection (a) shall remain valid on and after that date.
				207.Direct investment and local currency guaranties
 (a)In generalThe Overseas Private Investment Corporation is authorized, during the period beginning on the date of the enactment of this Act and ending on the date specified in subsection (c)—
 (1)to make loans to eligible investors under section 234(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2194(c)) for power projects in sub-Saharan Africa and for which the total support of the Corporation does not exceed $50,000,000; and
 (2)to issue local currency guarantees under section 234(h) of the Foreign Assistance Act of 1961 (22 U.S.C. 2194(h)) to African subsidiaries of foreign financial institutions if the issuance of such guarantees directly facilitates lending for power projects in sub-Saharan Africa by eligible investors.
 (b)Eligible investor definedIn this section, the term eligible investor means an eligible investor as defined in section 238(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2198(c)) or described in section 206.
 (c)TerminationThe authority under subsection (a) shall terminate on September 30 of the third fiscal year that begins after the date of the enactment of this Act.
 (d)Continued validity of existing loans and guaranteesAny loans made or local currency guarantees issued pursuant to subsection (a) before the date specified in subsection (c) shall remain valid on and after that date.
				208.Inspector General
 (a)In generalSection 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (2), by inserting the Overseas Private Investment Corporation, after the National Science Foundation,; and
 (2)in paragraph (4)— (A)in subparagraph (G), by striking ; and and inserting a semicolon;
 (B)in subparagraph (H), by inserting and after the semicolon; and (C)by adding at the end the following:
							
 (I)with respect to the Overseas Private Investment Corporation, such term means the Board of Directors of the Overseas Private Investment Corporation (established under section 233(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(b)));.
 (b)Conforming amendmentSection 239 of the Foreign Assistance Act of 1961 (22 U.S.C. 2199) is amended by striking subsection (e).
 209.Assessment of authoritiesNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the authorities of the Overseas Private Investment Corporation to effectively meet its statutory objectives, including as modified by this Act, that includes an assessment of the following:
 (1)The effectiveness of the existing authorities of the Corporation in promoting investment in energy and infrastructure projects.
 (2)A review of the additional authorities to be considered that would improve the effectiveness of investment by the Corporation in energy and infrastructure projects.
 (3)An assessment of the effect potential additional authorities would have on— (A)the ability of the Corporation to support development projects, including infrastructure and energy projects, that advance the foreign policy goals of the United States;
 (B)the risk profile of the Corporation; (C)the budget of the Corporation;
 (D)the success rate of projects, measured in terms of capacity to meet development goals and financial targets;
 (E)sectors or regions in which equity investment would be particularly beneficial or harmful to furthering the mission of the Corporation; and
 (F)the capability of the Corporation to meet its statutory objectives, including as modified by this Act, including whether granting such authority would limit the effectiveness of the Corporation in meeting its goals with respect to stimulating United States private sector investment in such projects, including investment by small- and medium-sized enterprises.
 (4)Analysis of any other financing instruments that may be better suited to energy or infrastructure projects.
 (5)The competitiveness of financing provided by the Corporation relative to financing provided by development finance institutions of other major economies.
				
